Case 1:20-cv-08281-JGK Document 22-4 Filed 06/14/21 Page 1 of 16




                EXHIBIT D
         Case
[Coat of arms:    1:20-cv-08281-JGK        Document 22-4 Filed 06/14/21 SECRETARIAT
                            [Stamp: MINISTRY                             Page 2OFof 16
                                                                                                       STATE OF JUSTICE
MINISTRY                          OF JUSTICE;                                                          DIRECTORATE
OF JUSTICE]                       GENERAL                                                              GENERAL FOR
                                  REGISTRY S.B.45;                                                     INTERNATIONAL
                                                                                                       LEGAL
                                  MAR 29 2021; EXIT]                                                   COOPERATION
                                                                                                       AND HUMAN
                                                                                                       RIGHTS
                                                                                                       SUBDIRECTION
                                                                                                       GENERAL FOR
                                                                                                       INTERNATIONAL
                                                                                                       LEGAL
                                                                                                       COOPERATION

  OFFICIAL NOTICE
                                               United States Securities And Exchange Commission Office
                                               International Affairs
                                               100 street n.e. Washington Dc 20549-104, 999

                                               United States of America




  S/REF.

  N/REF.                  0000002354/2020-NPC

  DATE                    03/25/2021

  SUBJECT:                DILIGENCES


  On 10/20/2020 you sent us a request for international judicial assistance from the authorities of the United
  States of America, relating to Mr. John David Mcafee, requesting that certain procedures be carried out in
  Spain on the basis of the Convention on the notification or transfer abroad of judicial and extrajudicial
  documents in civil or commercial matters, done in The Hague on November 15, 1965.

  I have the honor to send you the documentation corresponding to your request accompanied by the
  proceedings carried out by the Justice of the Peace of Sant Esteve Sesrovires.

  Please confirm whether, in view of the material received, you consider your request completed. If no
  response is received within 90 days, the file will be closed as it is understood to have been executed in its
  entirety.

                                                                                                       Madrid on 03/25/2021

                                               THE CENTRAL AUTHORITY


                                                                                  SAN BERNARDO N° 62
                                                                                  28071 MADRID
                                                                                  TEL.:913902269-2381-2280
                                                                                  FAX.:91 390 24 75
                                                                                  e-mail: rogatoriascivil@mjusticia.es



    [Coat of      [QR      Security       PF: pgc7-YLsH-VnF6-8HfJ                                            Page    1/1
    arms:         code]    Verification
    Ministry               Code
    of Justice.            SIGNED         Laura Fernandez Dominguez (CHIEF OF DEPARTMENT )                   Date    03/25/2021
    Digital                BY
    Signature]
                                                 https://sede.mjusticia.gob.es/sedecsvbroker/FormularioVerificacion.actio
                                                                    n?CSV=PF:pqc7-YLsH-VnF6-8HfJ
   Case 1:20-cv-08281-JGK Document 22-4 Filed 06/14/21 Page 3 of 16



                                                                                    EXH 6/21-AU2
Civil Section of the Common Distribution Service of Martorell
Distribution Folder

Procedure:     Warrant                        Number: 30                                Year: 2021
NIG:           0811442120218022631
Addressee court: Civil Section. Court of First Instance and Instruction no. 7 of Martorell
Recipient procedure:
Data of origin
Court of origin                       Procedure
DISTRICT COURT OF THE                       0/0
U.S.
Diligence: NOTIFY                     Carrier: Post Office
Data of procedure
Registration date: 01/28/2021 Registration class: International: Rogatory commissions
Class of distribution: International: letters rogatory
Amount:                               Interest:                                         Costs:
Interest and costs:
Data of interveners/collaborators
Speakers: Mcafee, John David

 Type of involvement: Plaintiff
 Phone:                                 Mobile:                              Fax:


                                                         [Stamp: Court of First
                                                         Instance and Instruction No.
                                                         7 of Martorell; JAN 29 2021;
                                                         Check-in:
                                                         Hour:                  ]




01/28/2021                                                                Page 25 of 25
                                                                                                                                     Case 1:20-cv-08281-JGK Document 22-4 Filed 06/14/21 Page 4 of 16



                                                                                                                                 [Coat of arms]

                                                                                                                                 Civil Section, Court of First Instance and Instruction No.7
                                                                                                                                 of Martorell
                                                                                                                                 Avenida Pau Claris, 20-Martorell -C.P.:08760

                                                                                                                                 TEL.:937735916
                                                                                                                                 FAX: 937735919
Security Verification Code: 6SLCA7Z8X3Q6N2GKW9RP1MT0PSOXQRY




                                                                                                                                 EMAIL: mixt7.martorell@xij.gencat.cat

                                                                                                                                 N.I.G.:0811442120218022631
                                                                                                                                 International Judicial Assistance 612021-AU2
    Signed by Carmona Garrido, Lorena




                                                                                                                                 Subject: International: Rogatory Commissions

                                                                                                                                 BANCO SANTANDER bank:
                                                                                                                                 For cash receipts. Account: 4387000011000621
                                                                                                                                 Payments by bank transfer: IBAN ES55 0049 3569 9200 0500 1274.
                                                                                                                                 Beneficiary: Civil Section. Court of First Instance and Instruction No.7 of Martorell
                                                                                                                                 Account: 4387000011000621

                                                                                                                                 Plaintiff/Disputing Party:          Defendant/Disputed Party: John David Mcafee
Electronic document Guaranteed with e-signature. Web address to verify: https://ejcat.justicia.gencat.cat/IAP/consultaCSV.html




                                                                                                                                 Legal Representative:                               Legal Representative:
                                                                                                                                 Lawyer:                                    Lawyer:

                                                                                                                                                                          FORMAL RECORD
                                                                                                                                 Sentencing Judge of the Department of Justice: Lorena Carmona Garrido
                                                                                                                                 Place: Martorell
                                                                                                                                 Date: January 29, 2021
                               Data / time 01/29/2021 14.05




                                                                                                                                 I hereby confirm that I have received a letter rogatory dated 12/16/2020 sent by the UNITED STATES
                                                                                                                                 DISTRICT COURT as a result of the procedure, and that it was filed in this court on 01/29/2021.

                                                                                                                                 To all of which, I attest.

                                                                                                                                 The Sentencing Judge of the Department of Justice




                                                                                                                                 Interested parties are hereby informed that their personal data has been incorporated into the affairs file of
                                                                                                                                 this Judicial Office, where it will be kept confidential and only for the fulfillment of the work entrusted to
                                                                                                                                 it, under the safeguard and responsibility of the same, where it will be treated with the utmost diligence.

                                                                                                                                 The parties are hereby informed that the data contained in these documents are reserved or confidential,
                                                                                                                                 that their use must be exclusively limited to the scope of the process, that their transmission or
                                                                                                                                 communication by any means or procedure is prohibited and that they must be treated exclusively for the
                                                                                                                                 purposes of the Department of justice, without prejudice to civil and criminal responsibilities that may
                                                                                                                                 arise from an illegitimate use thereof (Regulation EU 2016/679 of the European Parliament and of the
                                                                                                                                 Council and Organic Law 3/2018, of December 6, protection of personal data and guarantee of digital
                                                                                                                                 rights).

                                                                                                                                                                                                                                   Page 1 of 3


                                                                                                                                 [Coat of arms]
                               Electronic document Guaranteed with e-signature. Web address to verify: https://ejcat.justicia.gencat.cat/IAP/consultaCSV.html   Security Verification Code: 6SLCA7Z8X3Q6N2GKW9RP1MT0PSOXQRY
                                                              Data / time 01/29/2021 14.05                                                                          Signed by Carmona Garrido, Lorena




[Coat of arms]
                                                                                                                                                                                                                              Case 1:20-cv-08281-JGK Document 22-4 Filed 06/14/21 Page 5 of 16




                 Page 2 of 3
                                                                                                                                    Case 1:20-cv-08281-JGK Document 22-4 Filed 06/14/21 Page 6 of 16




                                                                                                                                 INFORMATION FOR USERS OF THE DEPARTMENT OF JUSTICE:

                                                                                                                                 In application of Order JUS/394/2020, issued on the occasion of the situation that
                                                                                                                                 occurred due to COVID-19:


                                                                                                                                        - The attention to the public in any judicial or prosecutorial headquarters will
                                                                                                                                        be carried out by telephone or through the email certified for this purpose and
Security Verification Code: 6SLCA7Z8X3Q6N2GKW9RP1MT0PSOXQRY




                                                                                                                                        detailed above, in any case complying with the provisions of Organic Law
                                                                                                                                        3/2018, of December 5, Protection of Personal Data and guarantee of digital
                                                                                                                                        rights.
    Signed by Carmona Garrido, Lorena




                                                                                                                                        - For those cases in which it is essential to go to the court or prosecutor's office,
                                                                                                                                        it will be necessary to previously obtain the corresponding appointment.

                                                                                                                                        - Users who access the judicial building by appointment, must have and use
                                                                                                                                        their own masks and apply disinfectant gel to their hands.
Electronic document Guaranteed with e-signature. Web address to verify: https://ejcat.justicia.gencat.cat/IAP/consultaCSV.html
                               Data / time 01/29/2021 14.05




                                                                                                                                                                                                                   Page 3 of 3
                                                                                                                                     Case 1:20-cv-08281-JGK Document 22-4 Filed 06/14/21 Page 7 of 16



                                                                                                                                 [Coat of arms]

                                                                                                                                 Civil Section, Court of First Instance and Instruction No.7
                                                                                                                                 of Martorell
                                                                                                                                 Avenida Pau Claris, 20-Martorell -C.P.:08760

                                                                                                                                 TEL.:937735916
                                                                                                                                 FAX: 937735919
Security Verification Code: E043JLBKABK7JFTFEMUC5WJSO7C7Q




                                                                                                                                 EMAIL: mixt7.martorell@xij.gencat.cat

                                                                                                                                 N.I.G.:0811442120218022631
                                                                                                                                 International Judicial Assistance 612021-AU2
  Signed by Carmona Garrido, Lorena




                                                                                                                                 Subject: International: Rogatory Commissions

                                                                                                                                 BANCO SANTANDER bank:
                                                                                                                                 For cash receipts. Account: 4387000011000621
                                                                                                                                 Payments by bank transfer: IBAN ES55 0049 3569 9200 0500 1274.
                                                                                                                                 Beneficiary: Civil Section. Court of First Instance and Instruction No.7 of Martorell
                                                                                                                                 Account: 4387000011000621

                                                                                                                                 Plaintiff/Disputing Party:          Defendant/Disputed Party: John David Mcafee
Electronic document Guaranteed with e-signature. Web address to verify: https://ejcat.justicia.gencat.cat/IAP/consultaCSV.html




                                                                                                                                 Legal Representative:                               Legal Representative:
                                                                                                                                 Lawyer:                                    Lawyer:


                                                                                                                                                                            COURT ORDER
                                                                                                                                 Sentencing Judge of the Department of Justice: Lorena Carmona Garrido
                                                                                                                                 Place: Martorell
                                                                                                                                 Date: January 29, 2021
                               Data / time 01/29/2021 14.05




                                                                                                                                 I hereby confirm that the previous letter rogatory dated 12/16/2020 sent by the UNITED STATES
                                                                                                                                 DISTRICT COURT and arising from -, has been filed in this judicial Office on 01/29/2021 and will be
                                                                                                                                 processed under No. 6/2021.

                                                                                                                                 Considering that this Judicial Department does not have the authority to provide the requested assistance
                                                                                                                                 because the address Centro Penitenciario Brians 1 is located in the town of Sant Esteve Sesrovires, in
                                                                                                                                 accordance with the provisions of article 172.4 of the Law of Civil Procedure (LEC), I hereby order its
                                                                                                                                 referral to the Judicial Department of the Justice of the Peace Court of Sant Esteve Sesrovires.

                                                                                                                                 This referral will be communicated to the judicial body that has issued the letter rogatory.

                                                                                                                                 How to challenge a decision: motion for REVERSAL before the Judge of the Department of Justice, by
                                                                                                                                 means of a written document to be filed within FIVE days, counted from the day following the date of
                                                                                                                                 notification, in which the infringement that led to the decision must be expressed. Without these
                                                                                                                                 requirements the challenge shall not be admitted. The filing of the motion shall not have any suspensive
                                                                                                                                 effect with respect to the decision being appealed (Articles 451 and 452 LEC).




                                                                                                                                                                                                                                Page 1 of 2
                                                                                                                                     Case 1:20-cv-08281-JGK Document 22-4 Filed 06/14/21 Page 8 of 16




                                                                                                                                 [Coat of arms]



                                                                                                                                 Hereby agreed and signed.

                                                                                                                                 The Sentencing Judge of the Department of Justice



                                                                                                                                 Interested parties are hereby informed that their personal data has been incorporated into the affairs file of
                                                                                                                                 this Judicial Office, where it will be kept confidential and only for the fulfillment of the work entrusted to
Security Verification Code: E043JLBKABK7JFTFEMUC5WJSO7C7Q




                                                                                                                                 it, under the safeguard and responsibility of the same, where it will be treated with the utmost diligence.

                                                                                                                                 The parties are hereby informed that the data contained in these documents are reserved or confidential,
                                                                                                                                 that their use must be exclusively limited to the scope of the process, that their transmission or
                                                                                                                                 communication by any means or procedure is prohibited and that they must be treated exclusively for the
  Signed by Carmona Garrido, Lorena




                                                                                                                                 purposes of the Department of justice, without prejudice to civil and criminal responsibilities that may
                                                                                                                                 arise from an illegitimate use thereof (Regulation EU 2016/679 of the European Parliament and of the
                                                                                                                                 Council and Organic Law 3/2018, of December 6, protection of personal data and guarantee of digital
                                                                                                                                 rights).
Electronic document Guaranteed with e-signature. Web address to verify: https://ejcat.justicia.gencat.cat/IAP/consultaCSV.html
                               Data / time 01/29/2021 14.05




                                                                                                                                                                                                                                   Page 2 of 3
                                                                                                                                    Case 1:20-cv-08281-JGK Document 22-4 Filed 06/14/21 Page 9 of 16




                                                                                                                                 [Coat of arms]

                                                                                                                                 INFORMATION FOR USERS OF THE DEPARTMENT OF JUSTICE:

                                                                                                                                 In application of Order JUS/394/2020, issued on the occasion of the situation that
                                                                                                                                 occurred due to COVID-19:
Security Verification Code: E043JLBKABK7JFTFEMUC5WJSO7C7Q




                                                                                                                                        - The attention to the public in any judicial or prosecutorial headquarters will
                                                                                                                                        be carried out by telephone or through the email certified for this purpose and
  Signed by Carmona Garrido, Lorena




                                                                                                                                        detailed above, in any case complying with the provisions of Organic Law
                                                                                                                                        3/2018, of December 5, Protection of Personal Data and guarantee of digital
                                                                                                                                        rights.

                                                                                                                                        - For those cases in which it is essential to go to the court or prosecutor's office,
                                                                                                                                        it will be necessary to previously obtain the corresponding appointment.

                                                                                                                                        - Users who access the judicial building by appointment, must have and use
                                                                                                                                        their own masks and apply disinfectant gel to their hands.
Electronic document Guaranteed with e-signature. Web address to verify: https://ejcat.justicia.gencat.cat/IAP/consultaCSV.html
                               Data / time 01/29/2021 14.05




                                                                                                                                                                                                                   Page 3 of 3
                                                                                                                                    Case 1:20-cv-08281-JGK Document 22-4 Filed 06/14/21 Page 10 of 16




                                                                                                                                                              [Handwritten: IS]
                                                                                                                                 [Coat of arms]

                                                                                                                                 Civil Section, Court of First Instance and Instruction No. 7
                                                                                                                                 of Martorell
                                                                                                                                 Avenida Pau Claris, 20-Martorell -C.P.:08760
Security Verification Code: AWXCNHIEHCYUAD4406BAJ3ZR3BSH8I




                                                                                                                                 TEL.:937735916
                                                                                                                                 FAX: 937735919
                                                                                                                                 EMAIL: mixt7.martorell@xij.gencat.cat
   Signed by Carmona Garrido, Lorena




                                                                                                                                 N.I.G.:0811442120218022631
                                                                                                                                 International Judicial Assistance 612021-AU2
                                                                                                                                 Subject: International: Rogatory Commissions

                                                                                                                                 BANCO SANTANDER bank:
                                                                                                                                 For cash receipts. Account: 4387000011000621
                                                                                                                                 Payments by bank transfer: IBAN ES55 0049 3569 9200 0500 1274.
                                                                                                                                 Beneficiary: Civil Section. Court of First Instance and Instruction No.7 of Martorell
Electronic document Guaranteed with e-signature. Web address to verify: https://ejcat.justicia.gencat.cat/IAP/consultaCSV.html




                                                                                                                                 Accunt: 4387000011000621

                                                                                                                                 Plaintiff/Disputing Party:         Defendant/Disputed Party: John David Mcafee
                                                                                                                                 Legal Representative:                              Legal Representative:
                                                                                                                                 Lawyer:                                   Lawyer:


                                                                                                                                                                          OFFICIAL NOTICE
                               Data / time 01/29/2021 14.05




                                                                                                                                 Subject: Referral to the issuer of the letter rogatory

                                                                                                                                 In compliance with the provisions of art. 172 of the Civil Procedure Law (LEC), I
                                                                                                                                 hereby refer to this judicial body the letter rogatory of the UNITED STATES
                                                                                                                                 DISTRICT COURT, as it has the legal competence to provide the assistance requested
                                                                                                                                 to said Court.

                                                                                                                                 In Martorell, January 29, 2021.

                                                                                                                                 The Sentencing Judge of the Department of Justice




                                                                                                                                  JUSTICE OF THE PEACE OF SANT ESTEVE SESROVIRES




                                                                                                                                                                                                                         page 1 of 2
                                                                                                                                    Case 1:20-cv-08281-JGK Document 22-4 Filed 06/14/21 Page 11 of 16



                                                                                                                                 [Coat of arms]

                                                                                                                                 Interested parties are hereby informed that their personal data has been incorporated into the affairs file of
                                                                                                                                 this Judicial Office, where it will be kept confidential and only for the fulfillment of the work entrusted to
                                                                                                                                 it, under the safeguard and responsibility of the same, where it will be treated with the utmost diligence.

                                                                                                                                 The parties are hereby informed that the data contained in these documents are reserved or confidential,
                                                                                                                                 that their use must be exclusively limited to the scope of the process, that their transmission or
                                                                                                                                 communication by any means or procedure is prohibited and that they must be treated exclusively for the
                                                                                                                                 purposes of the Department of justice, without prejudice to civil and criminal responsibilities that may
                                                                                                                                 arise from an illegitimate use thereof (Regulation EU 2016/679 of the European Parliament and of the
Security Verification Code: AWXCNHIEHCYUAD4406BAJ3ZR3BSH8I




                                                                                                                                 Council and Organic Law 3/2018, of December 6, protection of personal data and guarantee of digital
                                                                                                                                 rights).

                                                                                                                                 INFORMATION FOR USERS OF THE DEPARTMENT OF JUSTICE:
   Signed by Carmona Garrido, Lorena




                                                                                                                                 In application of Order JUS/394/2020, issued on the occasion of the situation that
                                                                                                                                 occurred due to COVID-19:


                                                                                                                                          - The attention to the public in any judicial or prosecutorial headquarters will
                                                                                                                                          be carried out by telephone or through the email certified for this purpose and
                                                                                                                                          detailed above, in any case complying with the provisions of Organic Law
                                                                                                                                          3/2018, of December 5, Protection of Personal Data and guarantee of digital
Electronic document Guaranteed with e-signature. Web address to verify: https://ejcat.justicia.gencat.cat/IAP/consultaCSV.html




                                                                                                                                          rights.

                                                                                                                                          - For those cases in which it is essential to go to the court or prosecutor's office,
                                                                                                                                          it will be necessary to previously obtain the corresponding appointment.

                                                                                                                                          - Users who access the judicial building by appointment, must have and use
                                                                                                                                          their own masks and apply disinfectant gel to their hands.
                               Data / time 01/29/2021 14.05




                                                                                                                                                                                                                                   Page 2 of 2
         Case 1:20-cv-08281-JGK Document 22-4 Filed 06/14/21 Page 12 of 16



                       ~~w± w
      [Coat of arms]
      [Coat of arms]   •     i r,~~
                            Li'Y
                             l~i

                    ~,
                           -.:~-      -
      LETTER ROGATORY
               •' •   No. 1320/21
             DILIGENCIA DE ORDENACION
      COURT ORDER                                                           Sant Esteve Sesrovires, a 05/02/2021

                                                         despatx, Habiendose recibido el anterior despacho,
                                           ('anterior Sant
                   Havent-se     rebut
                                       registrar-ho    al
                                                            Esteve   Sersrovires, on 02/05/2021
                                                            Ilibre procedase a registrarlo en el libro
                   procedeixi's   a
                   corresponent, empleni's i procedeixi's a la correspondiente, cumplimentese y procedase
                                                                                       el mismo conducto de su
 [Bilingual   text]seva                               Following
                        devolucio per el mateix conducte  del seu athe
                                                                     su receipt  ofpor
                                                                        devolucion   the  above dispatch, let                        it
                   rebut, deixant nota sufficient al registre recibo, dejando nota suficiente en el registro
                   corresponent. En dono fe.          be recordedcorrespon
                                                                     in the diente.
                                                                             corresponding
                                                                                    Doy fe.    registry, be
                                                             completed and returned by the same means it was
                                                             received, accompanied by the corresponding
                                                                                             rtw~~'  .
                                                             registry note. I hereby attest.       ,~
                                                                                                             ~            ~
                                                                                                                         _~




                                          [Illegible Signature - Stamp: JUSTICE OF THE PEACE OF SANT ESTEVE SESROVIRES]


                                                             RETURN RECORD.- To certify that these
[Bilingual text]   DILIGENCIA DE TORNADA.- Per fer Constar DILIGENCIA DE RETORNO.- Para hacer
                                                   proceedings were returned to its sender via
                   q ue les presents actuacions es retornen a la Constar que las presentes actuaciones se
                   seva procedencia per correu ordinary
                                                    ordinari. Enmail. I hereby
                                                                 devuelven    a suattest.
                                                                                      procedencia por correo
                   dono fe.                                      ordinario. Doy fe.

                                                                                                                     ~r~~~ .
                                                                                                                         ~~
                                                                                                                         ~~

                                                                                                                        ~~



                                          [Illegible Signature - Stamp: JUSTICE OF THE PEACE OF SANT ESTEVE SESROVIRES]]




                                                  Adrnir~is~cio d~ justi~sa a Cataiur~y~ • A~minis~racivn rte Jusi~cia ~n Cataluna




                                                   Department of Justice of Catalonia
      [Coat of arms]
   Case 1:20-cv-08281-JGK Document 22-4 Filed 06/14/21 Page 13 of 16



[Coat of arms]


JUSTICE OF THE PEACE
SANT ESTEVE SESROVIRES

LETTER ROGATORY 1320/2021 (International Judicial Assistance 6/2021 Court
of First Instance and Instruction No. 7 of Martorell.)




NOTIFICATION RECORD.- In Sant Esteve Sesrovires, on 02/10/2021

The designated official, and before me, JOHN DAVID MCAFEE.

I hereby duly notify him, upon delivery of the CLAIM AND DOCUMENTATION, of
the proceedings in CASE 1:20-cv-08281 (ECF Case. Request for Jury Trial) of the
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW
YORK. The foregoing in his capacity as a Defendant.

The defendant is hereby informed and notified and, in proof of receipt, hereby signs the
document before me. I HEREBY CERTIFY.




                      [Illegible signature]              [Illegible signature]




                               Department of Justice of Catalonia
[Coat of arms]
  Case 1:20-cv-08281-JGK Document 22-4 Filed 06/14/21 Page 14 of 16




JUSTICE OF THE PEACE
SANT ESTEVE SESROVIRES

LETTER ROGATORY 1320/2021 (International Judicial Assistance 6/2021 Court
of First Instance and Instruction No. 7 of Martorell.)




NOTIFICATION AND DELIVERY RECORD.- In Sant Esteve Sesrovires, on
                        02/10/2021

The designated official, and before me, JOHN DAVID MCAFEE.

I hereby duly notify him, upon delivery of the CLAIM AND DOCUMENTATION, of
the proceedings in CASE 1:20-cv-08281 (ECF Case. Request for Jury Trial) of the
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW
YORK. The foregoing in his capacity as a Defendant.

The defendant is hereby informed and notified and, in proof of receipt, hereby signs the
document before me. I HEREBY CERTIFY.




                      [Illegible signature]              [Illegible signature]




                               Department of Justice of Catalonia
                                                                                                                                    Case 1:20-cv-08281-JGK Document 22-4 Filed 06/14/21 Page 15 of 16




                                                                                                                                 [Coat of arms]

                                                                                                                                 Civil Section, Court of First Instance and Instruction No.7
                                                                                                                                 of Martorell
                                                                                                                                 Avenida Pau Claris, 20-Martorell -C.P.:08760

                                                                                                                                 TEL.:937735916
                                                                                                                                 FAX: 937735919
                                                                                                                                 EMAIL: mixt7.martorell@xij.gencat.cat
Security Verification Code: 6SLCA7Z8X3Q6N2GKW9RP1MT0PSOXQRY




                                                                                                                                 N.I.G.:0811442120218022631
                                                                                                                                 International Judicial Assistance 612021-AU2
                                                                                                                                 Subject: International: Rogatory Commissions
    Signed by Carmona Garrido, Lorena




                                                                                                                                 BANCO SANTANDER bank:
                                                                                                                                 For cash receipts. Account: 4387000011000621
                                                                                                                                 Payments by bank transfer: IBAN ES55 0049 3569 9200 0500 1274.
                                                                                                                                 Beneficiary: Civil Section. Court of First Instance and Instruction No.7 of Martorell
                                                                                                                                 Account: 4387000011000621

                                                                                                                                 Plaintiff/Disputing Party:         Defendant/Disputed Party: John David Mcafee
                                                                                                                                 Legal Representative:                              Legal Representative:
                                                                                                                                 Lawyer:                                   Lawyer:
Electronic document Guaranteed with e-signature. Web address to verify: https://ejcat.justicia.gencat.cat/IAP/consultaCSV.html




                                                                                                                                                                           COURT ORDER
                                                                                                                                 Sentencing Judge of the Department of Justice: Lorena Carmona Garrido
                                                                                                                                 Place: Martorell
                                                                                                                                 Date: February 16, 2021

                                                                                                                                 Pursuant to Article 175 of the Civil Procedure Law (LEC), once the interested proceedings in this letter
                                                                                                                                 rogatory have been carried out, the outcome shall be communicated to the judicial body that issued the
                               Data / time 01/29/2021 14.05




                                                                                                                                 letter rogatory, MINISTRY OF JUSTICE (U.S. DISTRICT COURT).

                                                                                                                                 The judicial assistance proceedings shall be returned to the judicial body that issued the letter rogatory
                                                                                                                                 How to challenge a decision: motion for REVERSAL before the Judge of the Department of Justice, by
                                                                                                                                 means of a written document to be filed within FIVE days, counted from the day following the date of
                                                                                                                                 notification, in which the infringement that led to the decision must be expressed. Without these
                                                                                                                                 requirements the challenge shall not be admitted. The filing of the motion shall not have any suspensive
                                                                                                                                 effect with respect to the decision being appealed (Articles 451 and 452 LEC).




                                                                                                                                 Hereby agreed and signed.




                                                                                                                                                                                                                                Page 1 of 2
                                                                                                                                                                     Department of Justice of Catalonia
                                                                                                                                    Case 1:20-cv-08281-JGK Document 22-4 Filed 06/14/21 Page 16 of 16



                                                                                                                                 [Coat of arms]




                                                                                                                                 The Sentencing Judge of the Department of Justice



                                                                                                                                 Interested parties are hereby informed that their personal data has been incorporated into the affairs file of
                                                                                                                                 this Judicial Office, where it will be kept confidential and only for the fulfillment of the work entrusted to
                                                                                                                                 it, under the safeguard and responsibility of the same, where it will be treated with the utmost diligence.

                                                                                                                                 The parties are hereby informed that the data contained in these documents are reserved or confidential,
                                                                                                                                 that their use must be exclusively limited to the scope of the process, that their transmission or
                                                                                                                                 communication by any means or procedure is prohibited and that they must be treated exclusively for the
                                                                                                                                 purposes of the Department of justice, without prejudice to civil and criminal responsibilities that may
                                                                                                                                 arise from an illegitimate use thereof (Regulation EU 2016/679 of the European Parliament and of the
Security Verification Code: 6SLCA7Z8X3Q6N2GKW9RP1MT0PSOXQRY




                                                                                                                                 Council and Organic Law 3/2018, of December 6, protection of personal data and guarantee of digital
                                                                                                                                 rights).


                                                                                                                                 INFORMATION FOR USERS OF THE DEPARTMENT OF JUSTICE:
    Signed by Carmona Garrido, Lorena




                                                                                                                                 In application of Order JUS/394/2020, issued on the occasion of the situation that
                                                                                                                                 occurred due to COVID-19:


                                                                                                                                          - The attention to the public in any judicial or prosecutorial headquarters will
                                                                                                                                          be carried out by telephone or through the email certified for this purpose and
                                                                                                                                          detailed above, in any case complying with the provisions of Organic Law
                                                                                                                                          3/2018, of December 5, Protection of Personal Data and guarantee of digital
Electronic document Guaranteed with e-signature. Web address to verify: https://ejcat.justicia.gencat.cat/IAP/consultaCSV.html




                                                                                                                                          rights.

                                                                                                                                          - For those cases in which it is essential to go to the court or prosecutor's office,
                                                                                                                                          it will be necessary to previously obtain the corresponding appointment.

                                                                                                                                          - Users who access the judicial building by appointment, must have and use
                                                                                                                                          their own masks and apply disinfectant gel to their hands.
                               Data / time 01/29/2021 14.05




                                                                                                                                                                      Department of Justice of Catalonia

                                                                                                                                                                                                                                   Page 2 of 2
